Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 1 of 14
Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 2 of 14
Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 3 of 14
Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 4 of 14
Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 5 of 14
Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 6 of 14




                     EXHIBIT A
                  Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 7 of 14



Curriculum Vitae
Patrick L. Paige
8461 Lake Worth Road Suite 233G
Lake Worth, FL 33467
Main: 561.404.3074
Patrick@computerforensicsllc.com
http://www.ComputerForensicsLLC.com

                                                 Summary of Experience

 I have more than 25 years of law enforcement investigation experience, including more than 10 years as a computer crimes
detective. I have performed computer forensic examinations for the Palm Beach County Sheriff’s Office and surrounding cities,
FBI, U.S. Customs, FDLE, Secret Service, ATF, and was a member of the South Florida ICAC taskforce for 10 years. In 2009 I was
assigned to supervise the law enforcement operations for the Palm Beach County Sexual Predator Enforcement (SPE) at the
located in Boca Raton FL. I have extensive knowledge of undercover online investigations including online enticement and Peer-
to-Peer networks. I have been involved with hundreds of cases and have testified in State, Federal, Appellate, and Military courts
as a computer expert including testifying as an expert in the functionality of Encase® at a murder trial. I have many forensic
certifications including EnCE, and SCERS, additionally I was an EnCase® certified instructor for Guidance Software and have
taught many forensic analysts around the country. I have earned many awards including Detective of the Month, U.S. Customs
Service Unit Commendation Citation Award for computer forensic work, and have twice earned the Outstanding Law
Enforcement Officer of the Year citation awarded by the United States Justice Department.

                                        Computer Expert Witness Experience

During my tenure as a law enforcement officer and in private practice, I have been called to testify as an expert on numerous
occasions in the field of computer forensics in Federal Courts in FL, CA, NJ, PA, IN, and NY, Appellate Courts, State Courts, and
Military courts. The following is a list of cases I assisted in or have testified, either at trial or by deposition.

Strike 3 Holdings, LLC v. John Doe subscriber assigned to IP Address 73.225.38.130, U.S. District Court Western District
of Washington, Civil Action, CASE No. 2:17-cv-01731-TSZ – June 27, 2019
Testimony: Deposition, IP detection software testing relating to BitTorrent.

Circuit Court of the 11th Judicial Circuit of Miami Dade County, Schmitz Development Company v. Dorothy Joan
Schmitz, Case No. 2018-000931 CA (44) – April 24, 2019
Testimony: Evidentiary hearing before Judge Thomas relating to computer forensic examination and spoliation of evidence.

U.S District Court Southern District of Florida, Hayes Healthcare Services LLC, Hayes Medical Staffing LLC v. Chase
Meacham, CASE No. 0:19-cv-60113-JIC – January 28, 2019
Testimony: Hearing in front of Judge Cohn relating computer forensic protocol and procedures.

Circuit Court of the 17th Judicial Circuit of Broward County, Doris Hamaway MD & Bridget Silva MD PA v. Bridget Silva
MD, Case No. CACE17020169 – September 5, 2018
Appointment: Appointed by Judge Tuter as a neutral expert to server as an office of the court for the purpose of imaging, review
and production of certain ESI requests and to protect attorney-client work product.

U.S District Court Southern District of Florida, CASE NO. 17-CV-61937, Federal Trade Commission v. Student Debt Doctor, LLC, a
Florida corporation – October 2, 2017
Appointment: Appointed by the federal court ordered receiver Robert Carey, Esq. to oversee all the computer forensic imaging
and data recovery of company servers. Work with investigators to secure company domains and locate company assets.




Page 1 of 6
                 Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 8 of 14
                                                                                             Curriculum Vitae of Patrick Paige

Estate of Aida Marie Gonzalez v. Delray Medical Center, INC. d/b/a Fair Oaks Pavilion, Praturi Sharma, MD, Miguel W.
Mandoki, MD, The Chrysalis Center, Inc. Miriam R. Davis, LMHC; Antonio De Filippo, MD, Circuit Court of the 15th Judicial
Circuit of Palm Beach County, Civil Division, Case No. 2014CA014731 AH – November 2, 2016
Testimony: Hearing in front of Judge Small relating to the processes involved in conducting computer forensic examination.

Circuit Court of the 17th Judicial Circuit of Broward County, State of Florida v. Richard Taffee, Criminal Division, Case
No. 14006795CF10A – August 25, 2016
Testimony: Hearing in front of Judge Bidwill regarding Cellebrite’s cell phone forensic hardware and the reports it produces.

U.S District Court Southern District of Florida, CASE No. 9:16-cv-80060-MARRA , PROJECT INVESTORS, INC. d/b/a CRYPTSY,
a Florida corporation – May 6, 2016
Appointment: Appointed by the federal court ordered receiver James D. Sallah, Esq. to oversee all the computer forensic
imaging and data recovery of company servers. Oversee and recover numerous cryptocurrency wallets from company servers.

Malibu Media, LLC v. John Doe, U.S. District Court Southern District of New York, Civil Action, CASE No. 1:14-cv-03504-
JFB-SIL – April 20, 2016
Testimony: Hearing in front of Judge Steven I. Locke regarding BitTorrent testing and software.

Malibu Media, LLC v. John Doe, U.S. District Court Southern District of New York, Civil Action, CASE No. 1:14-cv-10151-
KBF – November 12, 2015
Testimony: Deposition, Computer forensic examination findings & BitTorrent.

Malibu Media, LLC v. Tashiro, U.S. District Court Southern District of Indiana, Civil Action, CASE No. 1:13-cv-00202-WTL-
MJD – April 30, 2015
Testimony: Evidentiary hearing in front of Judge Dinsmore regarding spoliation of evidence, computer forensic examination of
digital evidence and matters relating to BitTorrent.

Malibu Media, LLC v. John Doe subscriber assigned to IP Address 24.14.81.195, U.S. District Court Northern District of
Illinois, Civil Action, CASE No. 1:13-cv-006312 – February 17, 2015
Testimony: Deposition, Computer forensic examination findings & BitTorrent.

U.S District Court Southern District of Florida, CASE No. 14-cv-60468-MIDDLEBROOKS/BRANNON, Securities and Exchange
Commission v. JCS Enterprises, Inc., d/b/a JCS Enterprises Services, Inc., T.B.T.I. Inc. – April 7, 2014
Appointment: Appointed by the federal court ordered receiver James D. Sallah, Esq. to oversee all the computer forensic
imaging and data recovery of company computers. Assist federal prosecutors and defense council in the search and production
of email. Search and production of financial data to forensic accountants.

Malibu Media, LLC v. Michael Harrison, U.S. District Court Southern District of Indiana, Civil Action, CASE No. 1:12-cv-
01117-WTL-MJD – December 18, 2014
Testimony: Evidentiary hearing in front of Judge Dinsmore regarding spoliation of evidence, computer forensic examination of
digital evidence and matters relating to BitTorrent.

Malibu Media, LLC v. Michael Harrison, U.S. District Court Southern District of Indiana, Civil Action, CASE No. 1:12-cv-
01117-WTL-MJD – December 10, 2014
Testimony: Deposition, Computer forensic & BitTorrent.

Salvador Lopez Collazo and his wife Angelica Lopez Lopez, Plaintiffs VS. FEDEX GROUND PACKAGE SYSTEMS, INC., and
BRUTIS TRUCKING, INC. and DAVID JAMES WIDELL, Defendants. Circuit Court of the Thirteenth Judicial Circuit in and
for Hillsborough County, Florida Civil Division Case No. 12-018873 – April 8, 2014
Testimony: Deposition, cell phone forensics.

Restoration Management, Inc. v. James & Dana Pelletier, et al Eleventh Judicial Circuit of Florida Office of the General
Magistrate before Magistrate Judge Schwabedessien Case No. 09-52134CA40 – November 4, 2013


                                                        Page 2 of 6
                  Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 9 of 14
                                                                                               Curriculum Vitae of Patrick Paige

Testimony: Expert testimony regarding forensic procedures involving QuickBooks software in the area of database files and
program feature including audit trail.

State of Florida v. Michael Render, Second Judicial Circuit Leon County, FL Motion to Suppress Hearing Case No. 2011
CF 3514 – July 30, 2013
Testimony: Expert testimony regarding police procedures on conducting online investigations including peer2peer undercover
operation. Computer forensics regarding peer2peer file sharing programs and how they work.

Malibu Media, LLC v. JOHN DOES 1, 6, 13, 14, and 16, U.S. District Court Eastern District of Pennsylvania, Civil Action No.
2012-2078 Consolidated from Cases: 2:12-cv-02078-MMB, 2:12-cv-02078-MMB, 5:12-cv-02088-MMB – June 10, 2013
Testimony: Expert testimony of my findings of the computers used by defendant Doe 16. Matters relating to the software used
by IPP International, Germany to monitor and identify copyright infringers.

Malibu Media, LLC v. JOHN DOES 1, 6, 13, 14, and 16, U.S. District Court Eastern District of Pennsylvania, Civil Action No.
2012-2078 Consolidated from Cases: 2:12-cv-02078-MMB, 2:12-cv-02078-MMB, 5:12-cv-02088-MMB – May, 2013
Testimony: Evidentiary hearing in front of Judge Baylson via video, regarding spoliation of evidence, computer forensic
examination of digital evidence and matters relating to BitTorrent.

Cypress Capital Group, Plaintiff v. Michael G. Blackmon, Defendant, Circuit of the Fifteenth Judicial Circuit, in and for
Palm Beach County, Florida - Case No: 502008CA033553MB – July 20, 2011
Testimony; Deposition, labor dispute.

United States v. Michael Faxon, United States District Court, S.D. Florida, Fort Pierce Division – Case No. 09-14030-CR –
February 5, 2010
Testimony; Forensic examination on the defendants’ computer. Explained how the Defendant's computers was using peer-to-
peer file sharing software known as LimeWire and GigaTribe.

United States Court of Appeals, Ninth Circuit. No. 07-10288.
United States of America, Plaintiff-Appellee, v. Walter M. SCHALES, Defendant-Appellant. - Argued April 15, 2008. -
October 20, 2008
Testimony: Detective Paige of the Palm Beach County Sheriff's Office also testified that he recognized images on the CD-ROM
depicting a child and an adult male that he arrested. The minor female depicted was five years old at the time of the photograph.

United States v. Kenneth WILK, U.S. District Court Southern District of Florida, Broward, Case No. 0:04-cr-60216-JIC –
2007. Capital Punishment Trail for Murder
Court: Testimony surrounding the intricate workings of Guidance’s software EnCase®. EnCase is one of the top forensics
software utilized by forensics analysts throughout the world.

United States Court of Appeals, Eleventh Circuit. No. 02-16809
United States of America, Plaintiff-Appellee, v. Samuel Alan MORTON, Defendant-Appellant. - April 01, 2004
Testimony: The government next called Patrick Paige, a detective with the Palm Beach County Sheriff's Office. Paige testified
that he created a forensics report regarding the material on Morton's computer hard drive. Included in the report were
downloaded movies that contained teen sex and a minor female and adult male engaged in sexual conduct. Paige also testified
that he found approximately 30 images of minors. On re-direct Paige testified that Morton had approximately 50-100 images in
his AOL account.

                                                     Work Experience

Computer Forensics LLC                                                                                    (2012 - Present)

I’m currently a managing member of Computer Forensics LLC. The company is committed to providing top quality service and
knowledge in the E-Discovery, Computer Forensics fields.



                                                          Page 3 of 6
                  Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 10 of 14
                                                                                                      Curriculum Vitae of Patrick Paige




Guidance Software (Creators of EnCase® Software)                                                          9 Years (2003 - 2012)

During the years listed was employed as an Instructor with Guidance Software. Guidance Software is the world leader in
providing computer and enterprise investigation solutions. Founded in 1997 and headquartered in Pasadena, CA, Guidance
Software Inc., has offices and training facilities in California, Virginia, Texas and the United Kingdom. My duties as Instructor
were to instruct students in the use of computer forensic software EnCase® made by Guidance Software. I also instruct students
in other aspects of computer forensics like identifying and collecting computer evidence, how computers work, storage of
electronic data and how files are deleted to name a few. Students who have attended classes I’ve taught include all branches of
the military, local, state and federal officers. I have also assisted in the collection of data in the field for the Professional Division
of Guidance Software who was contracted by the Department of Justice in the Sprint/Nextel merger in 2005.

Palm Beach County Sheriff’s Office                                                 21+ Years Employed (Ex: 1989 - 2011)

Detective Computer Crimes Unit (2000 - 2011)

2000 to present, I’ve been assigned to the Computer Crimes Unit. During my current assignment to the Computer Crimes Unit
I’ve investigated numerous Internet and computer related crimes. I’ve conducted many undercover online investigations
resulting in the arrests of individuals around the United States. I have been involved in numerous search warrants involving
online and child pornography investigations. I conduct computer forensic examinations for the Palm Beach County Sheriff’s
Office as well as local Law Enforcement. I’ve also done computer forensic examinations for the Broward County Sheriff’s Office,
FBI, U.S. Customs, FDLE, Secret Service, ATF and local cities. I have been a member of the South Florida ICAC (Internet Crimes
Against Children) taskforce since January 2001. As the Senior Computer Forensic Examiner for the Sheriff’s Office I was assigned
to train new computer forensic examiners assigned to the unit. I served as point of contact for 2 known series of child
pornography maintained by NCMEC (National Center for Missing and Exploited Children).

In 2009 I was assigned to supervise the law enforcement operations for the Palm Beach County Sexual Predator Enforcement
(SPE) located in Boca Raton FL with offices provided by the TLO Corp. The TLO facility housed the computer servers used by
law enforcement around the word to conduct P2P (Peer to peer) investigations. My assignments were as follows:

  •    Supervise the Detectives assigned to the unit which was consisted of 6 Online Investigators and 2 Computer Forensic
       Examiners.
  •    Conduct computer forensic analysis on computers seized by the unit and testify to the findings.
  •    Coordinate and supervise the execution of search warrants developed by Detectives assigned to the unit. Detectives
       assigned to the unit conducted undercover Online investigations and peer to peer investigation via commonly used file
       sharing programs like LimeWire, GigaTribe, eMule to name a few.
  •    Worked with TLO software engineers on developing and enhancing software tools used by law enforcement officers.
  •    Prepared weekly reports of statistics and arrests made by the unit which were distributed the local Chiefs of Police.
  •    Order and maintain computer forensic equipment, computers and software.
  •    Responsible for maintaining and tracking of all computer evidence seized for examination.

Detective Fraud Unit (1999)

This unit conducts investigations of criminal conduct in violation of Florida Laws concerning property crimes, fraud, forgery,
and computer crimes. While I was assigned to this unit I was tasked with investigating cases connected with the Internet.

Agent Organized Crime Unit (1997 - 1999)

I was assigned to the Tactical Unit of the Palm Beach Sheriff’s Office for two (2) years. During my assignment, I assisted in long
term investigations, surveillances, dignitary protection and was assigned to aid the FBI, DEA, ATF and local law enforcement in
investigations. I was also assigned to aid the Secret Service in the protection of heads of state, Vice President and President of
the United States when they entered Palm Beach County.

                                                              Page 4 of 6
                 Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 11 of 14
                                                                                               Curriculum Vitae of Patrick Paige


Road Patrol Officer (1989 - 1997)

While assigned to the Road Patrol Division of the Palm Beach County Sheriff’s Office, I developed a practical working knowledge
of conducting investigations, evidence handling, and search and seizure laws. I also served as a FTO (Field Training Officer) for
3 years and was responsible for training over 35 new deputies hired by the Sheriff’s Office.

Delray Beach Police Department                                                            3 Years Employed (Ex: 1986 - 1989)

While assigned to the Delray Beach Police Department I mainly worked in the road patrol division. I also served as a FTO (Field
Training Officer) for a year.

ADVANCED LAW ENFORCEMENT & COMPUTER FORENSICS TRAINING

1. Seized Computer Evidence Recovery Specialist (SCERS) Federal Law Enforcement training Center in Glynco, GA 80HRS
    (2/2001)
2. Investigations of Computer Crimes (The International Association of Chiefs of Police) 40HRS
3. EnCase® Intermediate Analysis & Reporting course (Guidance Software Inc.) 32HRS
4. EnCase® Expert Series Internet & E-mail Examination course (Guidance Software Inc.) 32HRS
5. Conducting Online ICAC Investigations (Law Enforcement Against Child Harm Taskforce) 40HRS
6. Investigating Computer Use of the Internet by Child Sex Offenders (Institute of Child Advocacy)
7. Advanced Sex Crimes Investigations course (Palm Beach Community College) 40HRS
8. Organized Crimes Investigations course (Palm Beach Community College) 40HRS
9. Field Training Officer course (Palm Beach Community College) 40HRS
10. Advance Narcotics Identification (Palm Beach Community College) 40HRS
11. Dignitary Protection Operations (Tactical Response Training) 32HRS
12. Forensic Computer Examiner Training Program (International Association of Computer Investigation Specialists - IACIS)
    80HRS (5/2004)
13. 17th Annual Crimes Against Children Conference (Dallas, TX) 20HRS August 15-18, 2005
    (Conference courses attended: Forensics on Portable Devices, AOL & Yahoo investigations, Email Tracing and Techniques
     for Investigating Wireless Devices.
14. 18th Annual Crimes Against Children Conference (Dallas, TX) 20HRS August 21-24, 2006
    (Conference courses attended: Email and IP Tracing, Windows XP Forensic Gems, Digital Imaging Forensics and
     Investigating Wireless Devices.
15. CEIC 2012 (Computer and Enterprise Investigations Conference) 4 days (Summerlin, Nevada) May 21-24 2012
    (Conference courses attended: EnCase® version 7 training updates, Using cloud computing in forensics and electronic
     discovery, Embedded EnScripts®, Forensic tracking of USB devices, TD2, TD3 and the future of the forensic duplicator, exFat
     forensics and revealing Windows® 7 artifacts.
16. CEIC 2015 (Computer and Enterprise Investigations Conference) 4 days (Las Vegas, Nevada) May 18-21 2015
     Conference courses/labs attended:
     1. Investigating a User’s Internet Activity Across Computers, Smartphones and Tablets.
     2. Tracking the Use of USB Storage on Windows 8 & Windows Shellbag Forensics in Depth.
     3. Investigating Exchange, Microsoft Cloud Services and Office 365.
     4. Tips and Tricks from Guidance Software Technical Services.
     5. Practical Python Forensics, Practical Python Forensics & Advanced Examination Reporting.
     6. Windows 8 - Deconstructing the Catalog and Other Artifacts.
17. Enfuse 2018 (Security, Digital Investigation and eDiscovery Conference) 3 Days (Las Vegas, Nevada) May 21-24 2018
     Conference courses/labs attended:
     1. Digital Evidence from Social Networking Sites & Smartphone Apps.
     2. The future of EnCase.
     3. The Art & Science of Incident Response.
     4. The New Apple File System (APFS)

                                                          Page 5 of 6
                 Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 12 of 14
                                                                                               Curriculum Vitae of Patrick Paige

    5. Customized Reports with EnCase.
    6. The Bits behind the Coin: Following the Trail of a Cryptocurrency Investigation.
    7. EnScript for Examiners & Index in EnCase software
    8. Logical Imaging with Tableau TX1

AWARDS
Delray Beach Police Department

3 – Patrol Division Commendations.
1987 – Rookie of the year.
1988 – Police officer of the month for March and August.

Palm Beach County Sheriff’s Office

1991 – Deputy of the year awarded by the 100 Men’s Club of Boca Raton & Rotary Club.
1997 – Deputy of the Month for June.
2001 – Detective of the Month for October.
2002 – Outstanding Law Enforcement Officer of the Year awarded by the United States Department of justice for work in the
     U.S. v Jerrold Levy case. News Articles Certificate of Achievement issued by the National Center for Missing & Exploited
     Children for work performed in the Levy case.
2003 – U.S. Customs Service Unit Commendation Citation Award for computer forensic work in Operation Hamlet. Operation
     Hamlet was one of the largest rings in U.S. Customs history of individuals who were molesting their own children, and
     transmitting the images and video via the Internet. News Articles 2005 – Detective of Month for December.
2006 – Letter of Commendation issued by the FBI for outstanding computer forensic work in the U.S. v Frank Grasso case. Article
2007 – Outstanding Law Enforcement Officer of the Year awarded by the United States Department of Justice for work in the
        U.S. v Jimmy Oliver case. Press Release
2009 – 20 Year Good Conduct Medal – For honorable and faithful service for a period of twenty years.
2009 – 20 Year Honorable Service Medal – For exemplary conduct, efficiency and fidelity for a period of twenty years.

CERTIFICATIONS / MEMBERSHIPS

EnCE – EnCase® Certified Examiner (Cert# 15-0703-1199 Exp. 7/21/2021)
CEECS – Certified Electronic Evidence Collection Specialist – IACIS
SCERS – Seized Computer Evidence Recovery Specialist – FLETC (Federal Law Enforcement Training Center in GA)
CFCE – Certified Forensic Computer Examiner – IACIS – CFCE from 2005 to 2008
Member of IACIS – International Association of Computer Investigative Specialists
Member of MECTF – Miami Electronics Crimes Task Force hosted by the United States Secret Service

COURSES TAUGHT FOR GUIDANCE SOFTWARE

1) Intermediate Analysis & Reporting – Sterling, VA December 2nd – 5th 2003 (32 hrs)
2) Introductory Computer Forensics – Sterling, VA August 12th – 15th 2003 (32 hrs)
3) Introductory Computer Forensics – Sterling, VA September 16th – 19th 2003 (32 hrs)
4) Incident Response, Forensic Analysis & Discovery – Sterling, VA September 29th – October 3rd 2003 (40 hrs)
5) Introductory Computer Forensics – Sterling, VA January 6th – 9th 2004 (32 hrs)
6) Introductory Computer Forensics – Sterling, VA August 10th – 13th 2004 (32 hrs)
7) Introductory Computer Forensics – Sterling, VA June 28th – July 1st 2005 (32 hrs)
8) Intermediate Analysis & Reporting (Special Class for U.S. Military) – Sterling, VA October 16th – 20th 2006 (40 hrs)
9) EnCase® Computer Forensics II – Sterling, VA January 29th – February 4th 2007 (32 hrs)
10) EnCase® Computer Forensics I – Sterling, VA April 23rd – April 29th 2007 (32 hrs)
11) EnCase® Computer Forensics I – Sterling, VA September 11th – September 14th 2007 (32 hrs)

                                                           Page 6 of 6
         Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 13 of 14



1                                   CERTIFICATE OF SERVICE
2            I, Annabel Barnes, hereby certify that on October 28, 2019, I electronically filed the
3    foregoing document with the Clerk of the Court using the CM/ECF system which will send
4    notification of filing to the following parties:
5
                     Joshua L. Turnham, WSBA #49926
6
                     E-mail: joshua@turnhamlaw.com
7                    THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
                     1001 4th Avenue, Suite 3200
8                    Seattle, Washington 98154
                     Telephone: (206) 395-9267
9                    Facsimile: (206) 905-2996
10
                     Attorneys for Non-Party Defendant’s Son
11
                     F. Christopher Austin, Admitted Pro Hac Vice
12                   Email: caustin@weidemiller.com
                     Allen Gregory Gibbs, Admitted Pro Hac Vice
13                   Email: ggibbs@weidemiller.com
14                   WEIDE & MILLER, LTD.
                     10655 Park Run Drive, Suite 100
15                   Las Vegas, Nevada 89144
                     Telephone: (702) 382-4804
16
                     Derek A. Newman, WSBA #26967
17                   Email: dn@newmanlaw.com
18                   Rachel Horvitz, WSBA #52987
                     Email: rachel@newmanlaw.com
19                   NEWMAN DU WORS LLP
                     2101 4th Avenue, Suite 1500
20                   Seattle, Washington 98121
                     Telephone: (206) 274-2800
21                   Facsimile: (206) 274-2801
22
                     Attorneys for Third-Party Witnesses Tobias Fieser, IPP International UG,
23                   Bunting Digital Forensics, LLC, Stephen M. Bunting

24                   Adrienne D. McEntee, WSBA #34061
                     Beth E. Terrell, WSBA #26759
25
                     Email: bterrell@terrellmarshall.com
26                   amcentee@terrellmarshall.com
                     936 North 34th Street, Suite 300


     DECLARATION OF PATRICK PAIGE
     No. 2:17-cv-01731-TSZ
        Case 2:17-cv-01731-TSZ Document 184 Filed 10/28/19 Page 14 of 14



1                  Seattle, Washington 98103-8869
                   Telephone: (206) 816-6603
2                  Facsimile: (206) 319-5450
3
                   J. Curtis Edmondson, WSBA #43795
4                  Email: jcedmondson@edmolaw.com
                   EDMONDSON IP LAW
5                  399 NE John Olsen Avenue Hillsboro
                   Oregon 97124
6                  Telephone: (503) 336-3749
7
                   Attorneys for Defendant
8

9
     DATED this 28th day of October 2019 at Seattle, Washington.
10

11                                             /s/ Annabel Barnes
12                                             Annabel Barnes

13

14

15

16

17

18

19
20

21

22

23

24

25

26



     DECLARATION OF PATRICK PAIGE
     No. 2:17-cv-01731-TSZ
